DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017190064 A2 (Koste et al.).

                         Claim 1, Koste teaches a photonic circulator for a chip-scale LiDAR device, comprising: 
                   a first arm (see Figure 12A Ref 135 para 62) including a first waveguide (see Figure 12A Ref 128 para 60) bonded onto a first member (see Figure 12A Ref 132 para 60 note 
                         a first thermo-optic phase shifter (see Figure 12A para 63 note phase modulator 148) arranged on the first member (see Figure 12A Ref 132 para 60 note magneto-optic material 132) and collocated with the first waveguide (see Figure 12A Ref 128 para 60)  ;
                         a second arm (see Figure 12A Ref 137 para 62)  including a second thermo-optic phase shifter (see Figure 12A para 63 note phase modulator 148)  arranged on the second member and collocated with the second waveguide (see Figure 12A Ref 128 para 60)  ; 
                       a metal pad/contact (see Figure 12B Ref 134 para 60 note magnet 134 disposed on top of material 132. Note a magnet is a metal and it is in contact with material 132 );
                       and a first directional coupler (see Figure 12A Ref 130 para 60 note couplers)  and a second directional coupler (see Figure 12A Ref 130 para 60 note couplers)  ; 
                       wherein the first member and the second member are fabricated from a magneto- optic material (para 60 and para 61 note magneto-optic material 132.); 

                   and  wherein the magneto-optic material (para 60 note a magneto-optic material or waveguide 132) and the second thermo-optic phase shifter (see Figure 12A para 63 note phase modulator 148) of the second member (see Figure 12A Ref 132 para 60 note magneto-optic material 132) cause a second phase shift (see Figure 12A Ref 132 para 60 note magneto-optic material 132 para 75 note phase shift received by the waveguides 128 of the first arm 135 may be different from that received by the waveguides 128 of the second arm 137) in a second light beam travelling through the second waveguide (see Figure 12A Ref 128)  .
                        Claim 2, Koste teaches the photonic circulator of claim 1, wherein magneto-optic material is bonded to only cover a portion of the first waveguide and a portion of the second waveguide (see Figure 12A Ref 128, 132 para 73 note bonding) whereat the direction of propagation of light is perpendicular to an external magnetic field that is exerted in plane with the magneto-optical material (see figure 12A note direction of light is 138 which is perpendicular to the magnetic field shown with arrow inside Ref 132 para 62).
                  Claim 3, Koste teaches the photonic circulator of claim 1, wherein the first and second phase shifters are incorporated to fine tune the first and second phase shifts (para 4,63,72 note tune) under the bonded magneto- optic material and wherein the metal contacts are located outside of the bonding region (see Figure 12B Ref 134 para 60 note magnet 134 
                          Claim 4, Koste teaches the photonic circulator of claim 1, wherein the first and second phase shifts are non-reciprocal (para 62 note non-reciprocal phase shift between the first and second arms 135 and 137 ).
                         Claim 5, Koste teaches the photonic circulator of claim 1, wherein the first arm including the first waveguide bonded onto the first member at the first bonding region and the second arm including the second waveguide bonded onto the second member at the second bonding region comprise an asymmetric Mach-Zehnder interferometer (see Figure 12A para 60 note the circulator 64 and Mach-Zehnder interferometer (MZI) 124.).
                     Claim 6, Koste teaches the photonic circulator of claim 1, wherein the first bonding region is larger than the second bonding region (para 63 note different path length. Note when path length is different, the bonding region length will also be different).
                    Claim 7, Koste teaches the photonic circulator of claim 1, wherein the first waveguide comprises a silicon photonic waveguide (para 31 note silicon waveguide) including magneto-optic material employed as upper cladding thereon (para 75 note magneto-optic material 132 (e.g., Ce-YIG) may serve as an upper cladding).
                  Claim 8, Koste teaches the photonic circulator of claim 1, wherein the magneto-optic material comprises a magneto-optical garnet that is employed as a cladding layer material (para 75 note magneto-optic material 132 (e.g., Ce-YIG) may serve as an upper cladding. Para 61 note garnet).
                   Claim 9, Koste teaches the photonic circulator of claim 8, wherein the magneto-optical garnet comprises (CeY)3Fe5O12 (note the chemical composition of YIG is Y3 Fe5O12 teaching reference NPL1(Yttrium iron garnet) teaches it.).
                  Claim 10, Koste teaches the photonic circulator of claim 1, wherein the magneto-optic material of the first member and the magneto-optic material of the second member apply magnetic fields in anti-parallel directions (para 62 note opposing magnetic field).
                 Claim 11, Koste teaches the photonic circulator of claim 1, wherein the magnetic field is generated externally employing an electro-magnet (para 62 note evanescent field 136).
                Claim 12, Koste teaches the photonic circulator of claim 1, wherein the magnetic field is generated by depositing permanent magnetic materials on top of the magneto-optic material (see Figure 12B Ref 132 and 134 , para 62 note magnets 134).

Claims 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140376001 A1(Swanson) in view of WO 2017190064 A2 (Koste et al.).
               Claim 13, Swanson teaches a light detection and ranging (LiDAR) device, comprising:
                       a laser (see Figure 2 note transmit laser), a transmit optical splitter (see Figure 2 note 90/10), a photonic circulator (para 72 note circulator), a photodetector (see Figure 2 note PD para 70 note photodetector), and an optical phased array (para 167 Figure 29 para 158 note light from an optical system for example an SS-OCT system or an optical communication transceiver is coupled into a photonic phased array);

                     wherein the laser generates a first light beam (see Figure 2 note transmit laser) that is transmitted to an aperture (para 162,175,176 note aperture) of the optical phased array (para 167 Figure 29) via the transmit optical splitter (see Figure 2 note 90/10), the photonic circulator(para 72 note circulator), and the optical phased array (para 167 Fig 29); 
                   wherein the first light beam is transmitted to the photodetector via the transmit optical splitter (see Figure 2 note 90/10 and PD); 
                     wherein the aperture of the optical phased array captures a second light beam that is transmitted to the photodetector via the optical phased array and the photonic circulator (see Figure 2 Ref PD and 90/10 and para 72 note circulator and para 166,178 note array and receive);                     

                 Swanson teaches circulator. Swanson fails but Koste teaches wherein the photonic circulator includes: 
a first arm (see Figure 12A Ref 135 para 62) including a first waveguide (see Figure 12A Ref 128 para 60) bonded onto a first member (see Figure 12A Ref 132 para 60 note magneto-optic material 132) at a first bonding region (see Figure 12A Ref 135 para 73 note bonding), and a second arm (see Figure 12A Ref 137 para 62)  including a second waveguide (see Figure 12A Ref 128 para 60)  bonded onto a second member (see Figure 12A Ref 132 para 60 note magneto-optic material 132)  at a second bonding region (see Figure 12A Ref 137 para 73 note 
                         a first thermo-optic phase shifter (see Figure 12A para 63 note phase modulator 148) arranged on the first member (see Figure 12A Ref 132 para 60 note magneto-optic material 132) and collocated with the first waveguide (see Figure 12A Ref 128 para 60)  ;
                         a second arm (see Figure 12A Ref 137 para 62)  including a second thermo-optic phase shifter (see Figure 12A para 63 note phase modulator 148)  arranged on the second member and collocated with the second waveguide (see Figure 12A Ref 128 para 60)  ; 
                       a metal pad/contact (see Figure 12B Ref 134 para 60 note magnet 134 disposed on top of material 132. Note a magnet is a metal and it is in contact with material 132 );
                       and a first directional coupler (see Figure 12A Ref 130 para 60 note couplers)  and a second directional coupler (see Figure 12A Ref 130 para 60 note couplers)  ; 
                       wherein the first member and the second member are fabricated from a magneto- optic material (para 60 and para 61 note magneto-optic material 132.); 

                   and  wherein the magneto-optic material (para 60 note a magneto-optic material or waveguide 132) and the second thermo-optic phase shifter (see Figure 12A para 63 note phase modulator 148) of the second member (see Figure 12A Ref 132 para 60 note magneto-optic material 132) cause a second phase shift (see Figure 12A Ref 132 para 60 note magneto-optic material 132 para 75 note phase shift received by the waveguides 128 of the first arm 135 may be different from that received by the waveguides 128 of the second arm 137) in a second light beam travelling through the second waveguide (see Figure 12A Ref 128).
It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Swanson and Koste because Koste teaches (para 60 note isolate the light source from the back-reflected or back-scattered light also note the architecture of the circulator 64 may affect the stability of the light source 44 and/or signal power (e.g., reduction in optical output power).)
                 Claim 14, Swanson as modified in view of Koste teaches the LiDAR device of claim 13. Swanson teaches wherein the laser comprises a widely tunable  fully-integrated narrow linewidth master laser (para 93 note tune and seed laser and PIC).
Claim 15, Swanson as modified in view of Koste teaches the LiDAR system of claim 13. Swanson teaches wherein the laser comprises a scanning frequency modulated continuous wave (FMCW) LiDAR device (para 5 note coherent.).
                Claim 16, Swanson as modified in view of Koste teaches the LiDAR device of claim 13. Swanson teaches further comprising a trans-impedance amplifier in communication with the transmit photodetector and the receive photodetector (see Figure 2 note PD and TIA para 70 note photo-detector and transimpedance amplifiers).
             Claim 17, Swanson as modified in view of Koste teaches the LiDAR device of claim 13. Swanson teaches wherein the optical phased array comprises a set of optical splitters (para 173 Figure 30(c) and para 163 Figure 28 note splitters  para 167 Figure 29 note couplers), a plurality of optical amplifiers (para 168 Figure 29 note gain elements. Para 112 note optical amplifiers), a plurality of phase shifters (para 167 Figure 29 note phase shifters), and a plurality of optical antennas (para 167 Figure 29 note antenna element) and the aperture (para 162,175,176 note aperture).
             Claim 18, Swanson as modified in view of Koste teaches the LiDAR device of claim 13. Swanson teaches wherein the laser (see Figure 2 note transmit laser), the transmit optical splitter (see Figure 2 note 90/10), the optical circulator (para 72 note circulator), the photodetector (see Figure 2 note PD para 70 note photodetector), and the optical phased array (para 167 Figure 29 para 158 note light from an optical system for example an SS-OCT system or an optical communication transceiver is coupled into a photonic phased array) being arranged on a single semiconductor device comprises the laser, the transmit optical splitter, the photonic circulator, the photodetector, and the optical phased array being arranged on a silicon 
               Claim 19, Swanson as modified in view of Koste teaches the LiDAR device of claim 13.Koste teaches further comprising a third thermo-optic phase shifter arranged on the first member (para 63 note one or more phase modulators (PMs) 148 ).
                 It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Swanson and Koste because Koste teaches (para 63 note PMs 148 may be used trim the reciprocal phase shift and/or tune the overall performance of the MZI 124. ).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDA NASER whose telephone number is (571)272-5233. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDA NASER/Examiner, Art Unit 3645      

/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645